Title: To Benjamin Franklin from Margaret Stewart, 22 October 1781
From: Stewart, Margaret
To: Franklin, Benjamin


Bruxelles 22 Octr 1781
As You desired the younge Man I had the honor of Sending to You at Paris; to tell me to write to You on my arival; at Bruxells; I wou’d Not loose the first opportunity; of obeying Your comands; I have had an expencive Law Suit which must be determined in my favor Next term as it is a bond debt; for money lent; when I was [torn: word or words missing] in the Year Sixty Nine. I Bought a Small Life Rent on the Maison de Ville at Paris; & if I receive this Money, I intend to purchase a Larger; & of coming to reside in France; in the mean time, I beg pardon for the Liberty I take; but if You will assist Twenty Pounds it will be of the greatest Service to me; my freind here has been disapointed of money or I wou’d not by any means have troubled You; I expect the Copy of the Work; which I wil imidiatly Send; & if I cou’d get a permision from the Court I wou’d bring the Work to Paris; I hope to be honored with Your enswere by the return of the Post am Sir with due respect Your Most obliged humble Servt
M Stewart
Please to direct for me at the Hotel Royal.
 
Addressed: A Monsieur. / Monsieur Dr / Franklin / a Passy pres / de Paris / France.
Notation: Stewart, Bruxelles 22. Oct. 1782.

